 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   COSTCO WHOLESALE                                    Case No.: 18-CV-01953-AJB-BLM
     CORPORATION,
12
                                       Petitioner,       ORDER:
13
     v.                                                  (1) DENYING COSTCO
14
     INTERNATIONAL BROTHERHOOD                           WHOLESALE CORPORATION’S
15   OF TEAMSTERS, LOCAL NO. 542,                        MOTION TO VACATE
                                                         ARBITRATION AWARD; AND
16                                   Respondent.
17                                                       (2) GRANTING MOTION TO
                                                         ENFORCE ARBITRATION AWARD
18
                                                         BY INTERNATIONAL
19                                                       BROTHERHOOD OF TEAMSTERS,
                                                         LOCAL NO. 542
20
                                                         (Doc. Nos. 2, 14, 17)
21
22
            Presently before the Court are Petitioner Costco Wholesale Corporation’s motion
23
     to vacate arbitration award, (Doc. No. 2), and Respondent International Brotherhood of
24
     Teamsters, Local No. 542’s motion to enforce arbitration award, (Doc. Nos. 14, 17).
25
     Pursuant to Civil Local Rule 7.1.d.1, the Court finds the matter suitable for decision on the
26
     papers and without oral argument. For the reasons explained more fully below, the Court
27
     DENIES Petitioner’s motion to vacate arbitration award and GRANTS Respondent’s
28
                                                     1

                                                                                 18-CV-01953-AJB-BLM
 1   motion to enforce arbitration award.
 2                                       BACKGROUND
 3         The present action revolves around the termination of James Diaz, a forklift driver
 4   for Costco at the Carlsbad warehouse. (Doc. No. 2-1 at 7.) On November 5, 2017, Charles
 5   Harris, an employee at the Carlsbad warehouse, informed Keith Paget, a manager, that
 6   Harris had observed several employees conducting suspicious activities that appeared to
 7   be drug related. (Id.) Paget then informed Jesse Sanchez, another manager. (Id.) Paget and
 8   Sanchez reviewed the tapes from November 3 and 4, 2017. (Id. at 7–8.) On November 3,
 9   2017, the tape revealed Diaz throwing another employee a small clear plastic bag
10   containing a white substance. (Id. at 8.) On November 10, 2017, Paget and Sanchez
11   interviewed two employees who admitted to doing cocaine on the job and buying cocaine
12   from Diaz four to five times. (Id.) On the same day, Diaz was interviewed and denied all
13   allegations of drug dealing and agreed to provide a written statement to that effect. (Id.)
14   Paget then informed Diaz that the Carlsbad police were on their way to assist the
15   investigation. (Id.) Diaz then proceeded to leave the premises. (Id.) Later, the police
16   informed Paget that the white substance was in fact cocaine. (Id.)
17         On November 12, 2017, Diaz was placed on “a 3 day unpaid disciplinary
18   suspension.” (Doc. No. 2-1 at 9.) The Corrective Consultation stated: “James [Diaz] needs
19   to understand the seriousness of this matter and the impact it has on the company. James is
20   being placed on a 3 day unpaid disciplinary suspension. James will report to the Warehouse
21   Manager on Thursday, 11/16/17 at 2:45 p.m. to discuss his future at Costco Wholesale.”
22   (Id.) The Corrective Consultation cited two violations of Collective Bargaining Agreement
23   (“CBA”): Major Offense #9 “bringing liquor, narcotics, or dangerous drugs into the
24   company premises or consuming liquor or dangerous drugs on company premises or
25   reporting for duty under the influence of liquor, narcotics, or dangerous drug” and #24
26   “failure to fully cooperate in a company investigation.” (Id.)
27         On November 16, 2017, Diaz was terminated by Costco for violation of Major
28   Offenses #9 and #24. (Id.) On the same day, the Union filed a Grievance Report on behalf
                                                  2

                                                                             18-CV-01953-AJB-BLM
 1   of Diaz claiming unjust termination. (Id. at 10.) Arbitration was conducted on May 2, 2018
 2   before the “Board of Adjustment” – two Union and two Costco representatives, plus panel
 3   arbitrator Dave Hart. (Id.) The Union argued that Diaz’s termination was “double
 4   jeopardy” based on the language in Diaz’s suspension notice. (Id.) Costco argued that the
 5   extremely serious nature of the underlying offenses, Diaz could not have had any
 6   expectation that a three-day suspension was the only discipline he would receive. (Id.)
 7         The respective Costco and Union representatives on the Board of Adjustment split
 8   equally on the grievance so Arbitrator Hart was to make the decision. (Id. at 11.) On May
 9   21, 2018, Hart sent an email that stated: “The above named grievant prevails in his
10   grievance. The Union’s arguments as to double jeopardy were correct. Union remedy is
11   adopted. So that I can look at myself in the mirror, my resignation is effective today.” (Id.
12   at 5.) Costco requested that Arbitrator Hart email a copy of the completed Board of
13   Adjustment Decision form. (Id.) Costco never received a copy. (Id.) The Board of
14   Adjustment Decision states: “The panel has deadlocked, and has passed the determing [sic]
15   vote to the Arbitrator for resolution.” (Doc. No. 23 at 12.) Arbitrator Hart wrote on the
16   form: “Double Jeopardy was proved by preponderance of evidence presented. Employee
17   to be made whole.” (Id.)
18         On August 22, 2018, Costco filed a petition to vacate the arbitration award. (Doc.
19   No. 1.) On the same day, Costco filed the instant motion to vacate the arbitration award.
20   (Doc. No. 2.) On September 14, 2018, Respondent filed the instant motion to enforce the
21   arbitration award. (Doc. Nos. 14, 17.)
22                                     LEGAL STANDARD
23         A district court’s role in reviewing an arbitral award is limited. See United
24   Steelworkers of Am. v. Am. Mfg. Co., 363 U.S. 564, 567–68 (1960). Indeed, “[t]he federal
25   policy of settling labor disputes by arbitration would be undermined if courts had the final
26   say on the merits of the awards.” Local Joint Exec. Bd. of Las Vegas v. Riverboat Casino,
27   Inc., 817 F.2d 524, 526 (9th Cir. 1987) (citation omitted). An award will be upheld
28   provided it “draws its essence from the collective bargaining agreement” and does not
                                                   3

                                                                               18-CV-01953-AJB-BLM
 1   “manifest an infidelity” to the agreement. United Steelworkers of Am., 363 U.S. at 597.
 2   “[I]f, on its face, the award represents a plausible interpretation of the contract in the
 3   context of the parties’ conduct, judicial inquiry ceases and the award must be affirmed.”
 4   Holly Sugar Corp. v. Distillery Union, 412 F.2d 899, 903 (9th Cir. 1969).
 5          There are several grounds for vacatur under both the LMRA and the Federal
 6   Arbitration Act (“FAA”). The grounds for vacatur under the LMRA are:
 7      (1) The arbitrator’s award does not “draw its essence” from the CBA;
 8      (2) The arbitrator exceeds the boundaries of the issues submitted to him or her;
 9      (3) The award is contrary to public policy.
10   Int’l Union of Painters & Allied Trades, Drywall Tapers, Finishers & Allied Worksers,
11   Local Union 1944 v. TNT Plastering & Stucco, LLP (2012-024), No. 13-00238, 2013 WL
12   6210636, at *3 (D. Haw. Nov. 27, 2013) (citing United Food & Commercial Workers Int’l
13   Union, Local 588 v. Foster Poultry Farms, 74 F.3d 169, 173 (9th Cir. 1995); McCabe
14   Hamilton & Renny Co., Ltd. v. Int’l Longshore & Warehouse Union, Local 142, AFL-CIO,
15   624 F. Supp. 2d 1236, 1234–44 (D. Haw. 2008)). The grounds for vacatur under the FAA
16   are:
17      (1) The award was procured by corruption, fraud, or undue means;
18      (2) There was evident partiality or corruption in the arbitrators, or either of them;
19      (3) The arbitrators are guilty of misconduct by refusing to postpone the hearing, upon
20          sufficient cause shown, or in refusing to hear evidence pertinent and material to the
21          controversy; or of any other misbehavior by which the rights of any party have been
22          prejudiced; or
23      (4) Where the arbitrators exceeded their powers, or so imperfectly executed them that a
24          mutual, final, and definite award upon the subject matter submitted was not made.
25   Id. (citing 9 U.S.C. § 10(a)).
26   ///
27   ///
28   ///
                                                   4

                                                                                18-CV-01953-AJB-BLM
 1         Specifically, Section 9 of the FAA states:
 2                If the parties in their agreement have agreed that a judgment of
                  the court shall be entered upon the award made pursuant to the
 3
                  arbitration, and shall specify the court, then at any time within
 4                one year after the award is made any party to the arbitration may
                  apply to the court so specified for an order confirming the award,
 5
                  and thereupon the court must grant such an order unless the
 6                award is vacated, modified, or corrected as prescribed in section
                  10 and 11 of this title. If no court is specified in the agreement of
 7
                  the parties, then such application may be made to the United
 8                States court in and for the district within which such award was
                  made.
 9
10   9 U.S.C. § 9.
11                                          DISCUSSION
12         Petitioner request that the Court vacate the arbitration award arguing that (1) that the
13   award does not draw its essence from the CBA and the arbitrator exceed his authority by
14   imposing the concept of “double jeopardy” as against the plain language of the CBA; (2)
15   the arbitrator exceeded his authority by refusing to consider evidence at the hearing, issuing
16   an “email award” instead of following the CBA’s required procedure and by acting as a
17   mediator and engaging in ex parte communications with the Union; (3) the award runs
18   counter to public policy against drug dealing to employees in safety-sensitive positions;
19   and (4) the award is fatally indefinite because the awarded remedy is unknown. (Doc. No.
20   2-1 at 11–15.) In opposition, Respondent opposes each of these points and asserts that the
21   arbitration award should be enforced. (Doc. Nos. 23, 14, 17.)
22         After a careful review of the applicable law, the arguments proffered by both parties,
23   and the exhibits, the Court agrees with Respondent that the award should be enforced.
24         A.     The Arbitrator’s Award Draws its Essence from the CBA
25         Petitioner argues that the arbitrator’s decision does not draw its essence from the
26   CBA because double jeopardy is not mentioned in the CBA, but rather an “imported
27   concept.” (Doc. No. 2-1 at 16.) However, Petitioner relies upon a First Circuit case where
28   the court was reviewing a district court’s entry of summary judgment regarding an
                                                    5

                                                                                 18-CV-01953-AJB-BLM
 1   arbitration award utilizing a different standard than the Ninth Circuit’s standard. See Zayas
 2   v. Bacardi Corp., 524 F.3d 65, 68 (1st Cir. 2008). Further, the court held that double
 3   jeopardy would not apply in an investigatory suspension. Id. at 69. Respondent does not
 4   disagree that double jeopardy would not attach to an investigatory suspension. (Doc. No.
 5   17 at14.) Here, it is clear from the CBA that there is a difference between investigatory
 6   suspensions and disciplinary suspensions. (See generally Doc. No. 16-7.) Costco labeled
 7   Diaz’s suspension as a disciplinary suspension. Therefore, it is likely that Arbitrator Hart
 8   found that this is a disciplinary suspension rather than an investigatory suspension.
 9         Thus, it appears that Petitioner is requesting the Court to reach a different conclusion
10   from Arbitrator Hart that the suspension was investigatory. However, Arbitrator Hart’s
11   decision that the suspension was disciplinary rather than investigatory represents a
12   plausible interpretation and the Court is not entitled to reweigh the merits of the grievance.
13   See Holly Sugar Corp., 412 F.2d at 903; ASARCO LLC v. United Steel, Paper and Forestry,
14   Rubber, Mfg., Energy, Allied Indus. and Serv. Workers Int’l Union, AFL-CIO, CLC, 910
15   F.3d 485, 491–93 (9th Cir. 2018). Arbitrator Hart was permitted “to rely on a number of
16   resources, including ‘statutes, case decisions, principles of contract law, practices,
17   assumptions, understandings, [and] the common law of the shop’ in his effort to give
18   meaning to the” CBA. ASARCO LLC, 910 F.3d at 492 (citations omitted). Accordingly,
19   Arbitrator Hart was permitted to rely upon the concept of double jeopardy. Further, even
20   if the Court could conceivably reach a different result, Arbitrator Hart’s decision and award
21   are given great deference. See id. Accordingly, the Court finds that Arbitrator Hart’s
22   application of double jeopardy does draw from the essence of the CBA and he did not
23   exceed his authority in applying the concept of double jeopardy.
24         B.     The Arbitrator did not Exceed his Authority
25         Petitioner contends that the Arbitrator exceeded his authority “in three additional
26   contexts (1) his improper limitations on argument and evidence at the hearing, (2) engaging
27   in post-hearing ex parte communications with Diaz and the Union and thereby tainting his
28   independence, and (3) by failing to issue an award as required by the CBA.” (Doc. No. 2-
                                                   6

                                                                                18-CV-01953-AJB-BLM
 1   1 at 17.)
 2         Under 9 U.S.C. § 10(a)(3), a district court may vacate an arbitration award where an
 3   arbitrator refused “to hear evidence pertinent and material to the controversy.” Under
 4   California Code of Civil Procedure section 1286.2(a)(5), Petitioner must show “substantial
 5   prejudice … by refusal of the arbitrato[r] to hear evidence material to the controversy.”
 6   See, e.g., Burlage v. Sup. Ct., 178 Cal. App. 4th 524 (Cal. Ct. App. 2009). Petitioner claims
 7   that Arbitrator Hart was improper in limiting evidence at the hearing to only evidence that
 8   related to double jeopardy. (Doc. No. 2-1 at 17.) Petitioner attempted to present evidence
 9   regarding the underlying offense, however, Arbitrator Hart refused to hear it. (Id.) The
10   issue submitted to Arbitrator Hart was whether double jeopardy applied to this suspension
11   and termination. It is unclear how evidence of Diaz’s underlying offenses would be
12   material to a procedural question. Further, Petitioner contends that it was prejudiced
13   because Arbitrator Hart would not know what sections of the CBA would apply, however,
14   it appears that Arbitrator Hart was aware that this was a disciplinary suspension. The Court
15   does not find that Petitioner was prejudiced by the fact that Arbitrator Hart did not allow
16   evidence at the hearing regarding the reason for Diaz’s disciplinary suspension.
17         Petitioner asserts that “[e]x parte evidence to an arbitration panel that disadvantages
18   any of the parties in their rights to submit and rebut evidence violates the parties’ rights
19   and is grounds for vacation of an arbitration award.” Pac. Reins. Mgmt. Corp. v. Ohio
20   Reins. Corp., 935 F.2d 1019, 1025 (9th Cir. 1991). However, Arbitrator Hart was not
21   presented with ex parte evidence. It is undisputed that Arbitrator Hart engaged in ex parte
22   communications with Respondent, but no new evidence was presented in those
23   communications. Further, Petitioner has failed to allege how this communication regarding
24   an unauthorized settlement offer to Diaz caused it any disadvantage. See Am. Tel. & Tel.
25   Co. v. United Computer Sys., Inc., 7 Fed. Appx. 784, 788 (9th Cir. 2001). The Court agrees
26   with the parties that this behavior is peculiar, however, it likely did not disadvantage
27   Petitioner.
28         Next, Petitioner argues that Arbitrator Hart exceeded his authority by failing to issue
                                                   7

                                                                               18-CV-01953-AJB-BLM
 1   a written award. (Doc. No. 2-1 at 18.) However, Arbitrator Hart did issue a written award.
 2   First, Arbitrator Hart issued his award in his email and also completed the Board of
 3   Adjustment Decision. Accordingly, he did follow the procedure in the CBA. Even if
 4   Petitioner received the Board of Adjustment Decision late, it is unclear to the Court how
 5   this prejudiced Petitioner. Petitioner was aware of Arbitrator Hart’s decision by the email.
 6   Since Petitioner was not prejudiced by the delay of the receival of the Board of Adjustment
 7   Decision and Arbitrator Hart did in fact follow the procedure, the Court does not believe
 8   this is grounds for vacating the arbitrator award.
 9         C.     The Award does not run Counter to Public Policy
10         Petitioner contends that the Arbitrator’s award runs counter to public policy because
11   reinstating Diaz for criminal conduct of possessing cocaine is a violation of the strong
12   public policy of safe operation of heavy equipment. (Doc. No. 2-1 at 18–19.) The Supreme
13   Court has made it clear “that any such public policy must be ‘explicit,’ ‘well defined,’ and
14   ‘dominant.’ It must be ‘ascertained ‘by reference to the laws and legal precedents and not
15   from general considerations of supposed public interests.’” Eastern Associated Coal Corp.
16   v. United Mine Workers of Am., Dist. 17, 531 U.S. 57, 62 (2000) (citations omitted). “The
17   party seeking to vacate the arbitration award bears the burden of showing that the award
18   violates public policy.” Southern Cal. Gas Co. v. Utility Workers Union of America, Local
19   132, AFL-CIO, 265 F.3d 787, 796 (9th Cir. 2001). Petitioner has failed to provide an
20   “explicit,” “well defined,” and “dominant” public policy that the arbitrator has violated.
21   Further, in Eastern Associated Coal Corp., the Supreme Court held that reinstating an
22   employee who had failed two drug tests was not against public policy. Id. at 468–69.
23   Accordingly, the Court does not find that reinstating Diaz as an employee is against an
24   “explicit,” “well defined,” and “dominant” public policy.
25         D.     The Award Remedy is Known
26         Lastly, Petitioner argues that the arbitrator’s award should be vacated because the
27   remedy is unknown. (Doc. No. 2-1 at 19.) However, Arbitrator Hart stated in his email,
28   “Union remedy is adopted.” (Doc. No. 23-15 at 3.) Further, the Board of Adjustment
                                                   8

                                                                              18-CV-01953-AJB-BLM
 1   Decision states, “relief being sought: returned to work and be made whole in every aspect.”
 2   (Doc. No. 23-16 at 2.) The CBA also provides that “[t]he Arbitrator shall have the authority
 3   to order or deny reinstatement of an employee with or without back pay in whole or in
 4   part.” (Doc. No. 23-7 at 13.) Since Petitioner now has the Board of Adjustment Decision
 5   as well as the email, the Court believes the remedy is known to Petitioner.
 6                                        CONCLUSION
 7         Based on the foregoing, the Court DENIES Petitioner’s motion to vacate and
 8   accordingly, GRANTS Respondent’s motion to enforce the arbitration award.
 9
10   IT IS SO ORDERED.
11   Dated: March 28, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  9

                                                                              18-CV-01953-AJB-BLM
